UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6960



RODNEY EUGENE BOYD,

                                           Petitioner - Appellant,

          versus


MICHAEL W. YORK,

                                            Respondent - Appellee.



Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CA-00-1088-1)


Submitted:   November 12, 2003         Decided:     November 25, 2003


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney Eugene Boyd, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Rodney Eugene Boyd seeks to appeal the district court’s order

dismissing his petition for habeas corpus relief, 28 U.S.C. § 2254

(2000). We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

      Parties are accorded thirty days after entry of the         district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory and

jurisdictional.”       Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

      The district court’s order was entered on the docket on April

1, 2003.   The notice of appeal was filed on June 6, 2003.*        Because

Boyd failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been delivered to prison officials for mailing to the court.
See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                    2
    DISMISSED




3